DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments filed 12/29/2020. Claims 2, 6-8 and 12 are cancelled. Claims 1, 9 and 14 are amended. Claims 1, 3-5, 9-11 and 13-21 are pending.

Allowable Subject Matter
Claims 1, 3-5, 9-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the prior art of record fails to teach or suggest “A color compensation method, comprising: a modeling phase, wherein the modeling phase comprises: obtaining color cast brightness of a first sub-pixel group at a boundary of a display image in a display panel upon different gray levels being input; obtaining a first initial gray level of the first sub-pixel group; compensating the color cast brightness to obtain compensation brightness; obtaining a compensation gray level corresponding to the compensation brightness; and establishing a correspondence between the first initial gray level and the compensation gray level, wherein the first sub-pixel group comprises a plurality of sub-pixels of at least one color in one row, wherein compensating the color cast brightness to obtain the compensation brightness, comprises: adjusting brightness of a second sub-pixel group, outside the display image and adjacent to the first sub-pixel group, until color cast of the boundary of the display image is corrected, wherein enhanced brightness of the second sub-pixel group is the compensation brightness: and the second sub-pixel group comprises one row of sub-pixels, and the one row of sub-pixels have a color complementary to a color of the plurality of sub-pixels in the first sub-pixel group, wherein a first central line formed by brightness centers of the sub-pixels in the first sub-pixel group and a second central line formed by brightness centers of the sub-pixels in the second sub-pixel group do not coincide, wherein a value of the color cast brightness is LI, a value of the compensation brightness is L2, and a relationship between L2 and LI is: L2 = K*L1, wherein K is a value calculated according to a proportional relationship of red sub-pixels, green sub-pixels and blue sub-pixels in a case where the red sub-pixels, the green sub-pixels and the blue sub-pixels provide a white color”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624